                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ELEAZAR MORALES AMBRIZ, AM7942,                       Case No. 18-cv-04982-CRB (PR)
                                   8                   Plaintiff,
                                                                                              ORDER OF DISMISSAL
                                   9            v.

                                  10    CALIFORNIA STATE CORRECTIONAL                         (ECF No. 2)
                                        HEALTH CARE DR.,
                                  11
                                                       Defendant(s).
                                  12
Northern District of California
 United States District Court




                                  13          This civil action by a prisoner was filed on August 15, 2018. The court notified plaintiff in
                                  14   writing at that time that the action was deficient because plaintiff did not pay the requisite $400.00
                                  15   filing fee or, instead, submit a signed and completed court-approved in forma pauperis application,
                                  16   including a completed certificate of funds in the prisoner’s account and a copy of the prisoner’s
                                  17   trust account statement for the last six months. See 28 U.S.C. § 1915(a)(2). Plaintiff was advised
                                  18   that failure to file the requested items within 28 days would result in dismissal of the action.
                                                More than 28 days have elapsed; however, plaintiff has not provided the court with the
                                  19
                                       requisite items or sought an extension of time to do so. Plaintiff’s incomplete in forma pauperis
                                  20
                                       application (ECF No. 2) is DENIED and the action is DISMISSED without prejudice.
                                  21
                                              The clerk is instructed to close the file.
                                  22
                                              IT IS SO ORDERED.
                                  23
                                       Dated: October 3, 2018
                                  24
                                                                                           ______________________________________
                                  25                                                       CHARLES R. BREYER
                                                                                           United States District Judge
                                  26

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ELEAZAR MORALES AMBRIZ,
                                   7                                                          Case No. 3:18-cv-04982-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        CALIFORNIA STATE CORRECTIONAL
                                  10    HEALTH CARE DR.,
                                  11                   Defendant.

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on October 3, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Eleazar Morales Ambriz ID: AM7942
                                       Mule Creek State Prison D18 B 2042 UP
                                  21   P.O. Box 409089
                                       Ione, CA 95640
                                  22

                                  23
                                       Dated: October 3, 2018
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
